                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:20-cv-378-FL

Kevin Snow,                      )
                                 )
          Plaintiff,             )
                                 )
      v.                         )
                                 )            ORDER
Andrew Saul,                     )
Commissioner of                  )
Social Security,                 )
                                 )
          Defendant.             )
________________________________ )


     Plaintiff’s counsel has submitted a Consent Motion for

Substitution of Party, pursuant to Federal Rule of Civil

Procedure 25(a), to substitute Plaintiff’s widow, Kimberly Snow

as Plaintiff.

     As Plaintiff’s counsel has produced evidence of Plaintiff’s

death and his relationship to his widow, and because Plaintiff’s

widow has a surviving claim pursuant to 42 U.S.C. § 404(d) and

20 CFR § 404.503(b)(1)(i), Plaintiff’s counsel’s motion is

hereby GRANTED.

     So ORDERED.
                         May
           12th day of ____________,
     This _____                      2021.

                                ________________________
                                LOUISE W. FLANAGAN
                                UNITED STATES DISTRICT JUDGE
